2014 IL App (3d) 120910

                              Opinion filed November 10, 2014
     _____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                 A.D., 2014

     THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
     ILLINOIS,                                         )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois,
            Plaintiff-Appellee,                        )
                                                       )       Appeal No. 3-12-0910
            v.                                         )       Circuit No. 12-CF-141
                                                       )
     JAMES V. COHN,                                    )       Honorable
                                                       )       Sarah F. Jones,
            Defendant-Appellant.                       )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
           Justice Carter concurred in the judgment and opinion.
           Justice Schmidt specially concurred, with opinion.
     _____________________________________________________________________________

                                                 OPINION


¶1          Defendant, James V. Cohn, a registered sex offender, failed to report to and register with

     a law enforcement agency within 90 days of his previous registration, in violation of section 6 of

     the Sex Offender Registration Act (the Act) (730 ILCS 150/6 (West 2012)). He was charged by

     indictment for the violation of section 6, but the indictment mistakenly cited section 3 of the Act.

     Defendant was convicted after a bench trial, and the court sentenced him to five years'

     incarceration. Defendant appeals, challenging the sufficiency of the evidence and the propriety

     of the sentencing hearing. We affirm.
¶2                                                  FACTS

¶3           Defendant was charged by criminal complaint with failure to register as a sex offender as

     a Class 2 felony. The complaint was superseded by indictment, which alleged:

             "[s]aid defendant, a sex offender, having been previously convicted of

             Failure to Register as a Sex Offender in the Circuit Court of Will County

             under case number 2008 CF1034, failed to register in accordance with the

             provisions of the Sex Offender Registration Act as they apply to him, in

             that he knowingly failed to report in person to the law enforcement agency

             with whom he last registered, being the Joliet Police Department, within

             90 days of that registration, having last registered on September 20, 2011

             and the date James Cohn was arrested being January 18, 2012, more than

             90 days later, in violation of Chapter 730, Section 150/3, of the Illinois

             Compiled Statutes, 2012, contrary to the Statute, and against the peace and

             dignity of the same People of the State of Illinois."

     The charge was a Class 2 felony because defendant had a prior conviction for failure to register.

     See 730 ILCS 150/10 (West 2012). The court appointed a public defender. Defendant waived

     his right to a jury trial, and the cause proceeded to a bench trial.

¶4           The only witness to testify at trial was Detective Tizoc Landeros, who was in charge of

     sex offender registration for the Joliet police department. On September 20, 2011, defendant

     came to the police department to update his sex offender registration because he no longer had a

     vehicle registered in his name. Defendant completed a form titled "ILLINOIS SEX OFFENDER

     REGISTRATION ACT REGISTRATION FORM" reflecting his updated information. The

     registration form was admitted into evidence. On the back of the form, near defendant's




                                                        2
     signature, the form read in bold, upper-case lettering, "I HAVE READ AND/OR HAD READ

     TO ME, THE ABOVE REQUIREMENTS. IT HAS BEEN EXPLAINED TO ME AND I

     UNDERSTAND MY DUTY TO REGISTER NEXT ON OR BEFORE 12/20/2011."

     Landeros informed defendant that he was required to register at the police department every 90

     days, which meant that defendant needed to register again on or before December 20, 2011.

     Landeros gave defendant a copy of the registration form. Defendant had been registering at the

     Joliet police department for the past two or three years.

¶5          Landeros further testified that defendant did not register again until January 18, 2012,

     when defendant registered in person at the police station. At that time, defendant told Landeros

     that he had forgotten the December 20 registration date because his copy of the registration form

     was inside his wallet, which he had lost. Landeros arrested defendant for failure to register

     within 90 days of his most recent registration.

¶6          After the close of evidence, defense counsel argued that the court should find defendant

     not guilty because he did not knowingly fail to register. The court rejected that argument and

     found defendant guilty. Defendant filed a motion for a new trial, arguing that the court should

     not have found Landeros's testimony credible and that defendant signed the registration form

     under duress. The court denied the motion.

¶7          The cause proceeded to sentencing. The State pointed out that defendant had previously

     been convicted twice for failure to register as a sex offender—once in 2007 and once in 2008,

     when he was sentenced to 3½ years' incarceration. Based on that history, the State requested the

     court to sentence defendant at "the higher end of" the three- to-seven year sentencing range.

     Defense counsel argued that the court should look favorably on the fact that, although late,

     defendant attempted to register rather than avoiding the obligation altogether. In addition,




                                                       3
       counsel highlighted the fact that defendant had a heart attack while in pretrial custody and that a

       sentence of probation would allow defendant better access to medical treatment. In allocution,

       defendant stated that he made a mistake and got his dates confused.

¶8            The court noted that this was defendant's third conviction for failure to register as a sex

       offender. The court stated that it had considered all applicable factors in aggravation and

       mitigation. It sentenced defendant to five years' incarceration.

¶9            Defendant filed a motion to reconsider the sentence, arguing that the five-year sentence

       was excessive. The court denied the motion. Defendant appeals.

¶ 10                                              ANALYSIS

¶ 11          On appeal, defendant claims that: (1) the evidence was insufficient to prove him guilty

       beyond a reasonable doubt; (2) his sentence was excessive; and (3) the court relied on an

       inherent element as an aggravating factor in sentencing, resulting in improper double

       enhancement.

¶ 12                                     I. Sufficiency of the Evidence

¶ 13          Defendant frames this issue as one of the sufficiency of the evidence, when it actually

       concerns the adequacy of the charging information. The indictment erroneously cited section 3

       of the Act (730 ILCS 150/3 (West 2012)), while the factual allegations made in the indictment

       describe a violation of section 6 of the Act (730 ILCS 150/6 (West 2012)). Defendant argues

       that because the State did not provide sufficient evidence to prove defendant guilty of a violation

       of section 3, defendant's conviction must be vacated. We disagree.

¶ 14          Section 111-3 of the Code of Criminal Procedure of 1963 (the Code) (725 ILCS 5/111-3

       (West 2012)) requires that the charging instrument cite the statutory provision alleged to have

       been violated. However, "the mere reference in a charging instrument to an incorrect chapter or



                                                        4
       section of a statute is regarded as a formal rather than a substantive defect." People v. McBrien,

       144 Ill. App. 3d 489, 495 (1986). Formal defects do not require reversal unless the defendant

       establishes prejudice from the defect. Id. "Only where the defendant demonstrates prejudice

       will the mere fact that a criminal complaint contains an incorrect citation to the criminal statute

       be grounds for dismissal of the conviction." People v. Melton, 282 Ill. App. 3d 408, 415 (1996).

¶ 15          When the sufficiency of a charging instrument is challenged for the first time on appeal,

       strict compliance with section 111-3 of the Code (725 ILCS 5/111-3 (West 2012)) is not

       required. Melton, 282 Ill. App. 3d at 416. Instead, a charging instrument challenged for the first

       time on appeal will be considered sufficient so long as it (1) apprised the accused of the precise

       offense charged with sufficient specificity to prepare his defense, and (2) allows pleading the

       resulting conviction as a bar to future prosecution arising out of the same conduct. McBrien, 144
Ill. App. 3d at 495-96.

¶ 16          In the present case, defendant makes no contention that he was prejudiced by the

       miscitation in the indictment. The language of the indictment made it clear that defendant was

       being accused of a violation of section 6 of the Act rather than section 3. Section 6 requires a

       sex offender to report to a law enforcement agency "no later than 90 days after the date of his or

       her last registration." 730 ILCS 150/6 (West 2012). The factual basis contained in the

       indictment alleged that defendant "failed to report in person to the law enforcement agency with

       whom he last registered on September 20, 2011 and the date James Cohn was arrested being

       January 18, 2012, more than 90 days later." Section 3 of the Act requires sex offenders to

       register "within 3 days of beginning school, or establishing a residence, place of employment, or

       temporary domicile." 730 ILCS 150/3(b) (West 2012). It is clear from the facts described in the

       indictment that defendant was being charged with a violation of section 6 rather than section 3.




                                                         5
       Therefore, reversal of his conviction is not warranted. Although defendant was not perfectly

       charged, he was properly charged. See Melton, 282 Ill. App. 3d at 416.

¶ 17          Defendant relies on People v. Lloyd, 2013 IL 113510, for the proposition that a defendant

       cannot be found guilty of an uncharged offense. In Lloyd, defendant was charged with criminal

       sexual assault (720 ILCS 5/12-13(a)(2) (West 2008)). On appeal before the supreme court, the

       State argued that the evidence was sufficient to support a conviction for the uncharged offense of

       aggravated criminal sexual abuse (720 ILCS 5/12-16(d) (West 2008)) and requested the court to

       impose such a conviction. The court rejected that argument, explaining that "we can only

       consider the evidence regarding the actual charges the State chose to bring against him, and not

       the fact that he may be guilty of the uncharged offense." Lloyd, 2013 IL 113510, ¶ 45.

¶ 18          In the present case, the charge the State "chose to bring against" defendant was a

       violation of section 6 of the Act, as described by the factual basis of the indictment. Id. The

       only problem with the charging instrument was a typographical error that referenced section 3

       rather than section 6. To the contrary, in Lloyd, the State intentionally charged the defendant

       with a particular offense and then on appeal attempted to impose a conviction for a different

       offense. In the present case, the typographical error does not change the fact that defendant was

       charged with a violation of section 6 from the onset. Defendant is not being found guilty of an

       uncharged offense, as described by Lloyd.

¶ 19                                         II. Excessive Sentence

¶ 20          Defendant argues that the trial court erred by imposing a "harsh" five-year sentence.

¶ 21          A reviewing court may not alter a defendant's sentence absent an abuse of discretion by

       the sentencing court. People v. Alexander, 239 Ill. 2d 205, 212 (2010). A sentence will be




                                                        6
       deemed an abuse of discretion where the sentence is greatly at variance with the spirit and

       purpose of the law or manifestly disproportionate to the nature of the offense. Id.

¶ 22          The trial court did not abuse its discretion by sentencing defendant to five years'

       incarceration for his Class 2 felony of failing to register as a sex offender. The sentencing range

       for a Class 2 felony is three to seven years. 730 ILCS 5/5-4.5-35 (West 2012). This was

       defendant's third offense for failure to register in the previous 10 years. Defendant was

       sentenced to 2 years for his first offense and 3 1/2 years for his second offense. Now on

       defendant's third offense, the court sentenced him to five years, which was squarely in the middle

       of the Class 2 sentencing range. That sentence was not "harsh," and it certainly was not an abuse

       of discretion.

¶ 23                                    III. Inherent Aggravating Factor

¶ 24          Defendant asks us to remand the cause for resentencing because the trial court relied on a

       factor in aggravation that was an element of the underlying offense, resulting in an improper

       "double enhancement" of defendant's sentence. See People v. Phelps, 211 Ill. 2d 1, 12 (2004).

       Specifically, defendant argues that the court relied on defendant's prior conviction for failure to

       register as a sex offender as an aggravating factor, after that conviction was also used to enhance

       the present offense from a Class 3 to a Class 2 felony.

¶ 25          Defendant did not object to this claimed error at sentencing or raise it in a postsentencing

       motion. A defendant must do both to preserve a sentencing error for review on appeal. People

       v. Hillier, 237 Ill. 2d 539, 544 (2010). Because defendant failed to preserve this claim of error

       below, review of the error on appeal is limited by the plain error doctrine. Id. at 545.




                                                         7
¶ 26              The first step in a plain error analysis is to determine whether a "plain error" occurred.

       People v. Piatkowski, 225 Ill. 2d 551, 564-65 (2007). The word "plain" here "is synonymous

       with 'clear' and is the equivalent of 'obvious.' " Id. at 565 n.2.

¶ 27              If the reviewing court determines that the trial court committed a clear or obvious (or

       "plain") error, it proceeds to the second step in the analysis: determining whether the error is

       reversible. A plain error is reversible only when: (1) "the evidence is so closely balanced that the

       error alone threatened to tip the scales of justice against the defendant, regardless of the

       seriousness of the error," or (2) the error is "so serious that it affected the fairness of the

       defendant's trial and challenged the integrity of the judicial process, regardless of the closeness

       of the evidence." Piatkowski, 225 Ill. 2d at 565; People v. Herron, 215 Ill. 2d 167, 178-79

       (2005).

¶ 28              On appeal, defendant bears the burden of establishing that the plain error test has been

       satisfied. Hillier, 237 Ill. 2d at 545. A defendant may raise a plain error argument for the first

       time in his reply brief. People v. Ramsey, 239 Ill. 2d 342, 412 (2010). In the present case, the

       State in its appellee's brief argued that defendant failed to preserve the alleged sentencing error.

       In his reply brief, defendant responds with the following argument about the plain error doctrine

       in toto:

                  "The State also incorrectly argues that this argument should be deemed

                  forfeited. [Citation.] However, our Supreme Court has established that

                  reliance on an improper factor in aggravation in sentencing implicates a

                  defendant's fundamental right to liberty, and thus constitutes plain error,

                  even if it is not preserved in a motion for a new trial. People v. Martin,

                  119 Ill. 2d 453, 458 (1988); People v. Kopczick, 312 Ill. App. 3d 843, 852




                                                            8
              (3d Dist. 2000) (trial judge's reliance on an improper aggravating factor

              impinges upon the fundamental right to liberty, and thus is plain error)."

       Although defendant's argument for the application of the plain error doctrine is thin, it is

       sufficient to raise plain error as an issue and trigger our analysis under the plain error doctrine.

¶ 29          Accordingly, we turn to the first step in the plain error analysis, i.e., the determination of

       whether a "plain error" occurred. "As a general rule, the consideration of a factor which is

       necessarily implicit in an offense cannot be used as an aggravating factor in sentencing." People

       v. Burge, 254 Ill. App. 3d 85, 88 (1993). However, "this rule should not be applied rigidly." Id.

¶ 30          The court's sentence did not constitute double enhancement. The court considered

       defendant's criminal history as a whole prior to sentencing defendant, in addition to all other

       factors in aggravation and mitigation. Defendant had two recent convictions for the same

       offense as that charged in the present case. Only one of those convictions was needed to enhance

       the present offense from a Class 3 to a Class 2 felony. 730 ILCS 150/10 (West 2012). The

       court's consideration of defendant's criminal history in general was appropriate and did not result

       in improper double enhancement.

¶ 31          There was no plain error. Therefore, we do not reach the question whether the error is

       reversible.

¶ 32                                              CONCLUSION

¶ 33          The judgment of the circuit court of Will County is affirmed.

¶ 34          Affirmed.

¶ 35           JUSTICE SCHMIDT, specially concurring.

¶ 36          While I concur in the judgment, I do not join in the analysis relating to the "inherent

       aggravating factor." Supra ¶¶ 26-28. Defendant did not raise this issue below either at



                                                         9
       sentencing or in his postsentencing motion. The issue is therefore forfeited. See People v.

       Bannister, 232 Ill. 2d 52 (2008); People v. Hillier, 237 Ill. 2d 539 (2010); 730 ILCS 5/5-4.5-

       50(d) (West 2012).

¶ 37           Defendant did not address the forfeiture/plain error issue in his initial brief. The State

       argued forfeiture in its brief. In his reply brief, defendant makes the following argument (and

       only the following argument) with respect to the State's forfeiture argument:

                       "The State also incorrectly argues that this argument should be

                       deemed forfeited. (State's Br. 19) However, our Supreme Court

                       has established that reliance on an improper factor in aggravation

                       in sentencing implicates a defendant's fundamental right to liberty,

                       and thus constitutes plain error, even if it is not preserved in a

                       motion for a new trial. People v. Martin, 119 Ill. 2d 453, 458

                       (1988); People v. Kopczick, 312 Ill. App. 3d 843, 852 (3d Dist.

                       2000) (trial judge's reliance on an improper aggravating factor

                       impinges upon the fundamental right to liberty, and thus is plain

                       error)."

¶ 38           To the extent that the above argument constitutes a request in support of plain error

       review, it is not only unpersuasive, it is wrong. First of all, every error in a criminal trial

       arguably impinges upon a defendant's fundamental right to liberty. The supreme court has never

       said that errors that impinge upon the fundamental right to liberty are, ipso facto, plain error. To

       the contrary, our supreme court has said, "It is well settled that, to preserve a claim of sentencing

       error, both a contemporaneous objection and a written postsentencing motion raising the issue

       are required." People v. Hillier, 237 Ill. 2d at 544.




                                                         10
¶ 39          "The plain-error doctrine is a narrow and limited exception" to the forfeiture rule. Id. at

       545. "To obtain relief under this rule, a defendant must first show that a clear or obvious error

       occurred. [Citation.] In the sentencing context, a defendant must then show that (1) the

       evidence at the sentencing hearing was closely balanced, or (2) the error was so egregious as to

       deny the defendant a fair sentencing hearing." Id. "If the defendant fails to meet his burden, the

       procedure default will be honored." Id. Quite frankly, I have trouble comprehending the

       concept of closely balanced evidence at a sentencing hearing. In Hillier, the supreme court did

       not have to explain what it meant by that statement since it found the issue forfeited.

¶ 40          The second prong elicited in Hillier was, again, that the error was so egregious as to deny

       the defendant a fair sentencing hearing. Id. However, defendant has failed to meet his burden of

       persuasion since he makes no attempt at persuasion on this second prong, other than a flat and

       incorrect statement that "reliance on an improper factor in aggravation in sentencing implicates a

       defendant's fundamental right to liberty, and thus constitutes plain error." In essence, defendant's

       argument is that the plain error doctrine is a general savings clause to be used to preserve all

       errors affecting substantial rights that have not been brought to the trial court's attention.

       However, our supreme court has explicitedly rejected this notion. People v. Herron, 215 Ill. 2d
167, 177 (2005). To the extent that Kopczick, relied upon by defendant, was a correct statement

       of the law in 2000, it clearly is no more. See also People v. Ahlers, 402 Ill. App. 3d 726 (2010).

¶ 41          I note that had this issue not been forfeited, I would agree with the majority's analysis.

       However, since I find it forfeited, I specially concur.




                                                         11